Opinion by
Mr. Justice Trunkey:
“Substitution cannot be made as long as the debt of the party whose rights are claimed to be used, for the purpose of protecting or securing junior claims of the applicant for substitution, remains unsatisfied, though it be in part only; for until he shall be wholly satisfied there ought and can be no interference with his rights or his securities” which might hinder him in the collection of the residue of his claim. Kyner v. Kyner, 6 Watts, 227; Hoover v. Epler, 52 Pa. 522.
This bill shows that the prior liens have not been fully paid. And the appellant claims subrogation against the real estate of some of the defendants, and against the fund in the hands of the administrator of the estate of William B. Hays, deceased; but no facts are set forth upon which it is claimed that subrogation or substitution should be decreed, before payment in full of senior liens. Nor was any request made to amend the bill.
Decree affirmed, without prejudice to the appellant in any further proceeding, and appellant to pay costs of appeal.